 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    BRIAN SPEARS,                                      No. 2:15-cv-0165 MCE AC P
12                       Plaintiff,
13           v.                                          ORDER
14    EL DORADO COUNTY SHERIFF’S
      DEPARTMENT, et al.,
15
                         Defendants.
16

17
18          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

19   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

20   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On March 5, 2019, the Magistrate Judge filed Findings and Recommendations herein

22   which were served on all parties and which contained notice that any objections to the F&Rs were

23   to be filed within fourteen days. ECF No. 28. On April 4, 2019, Plaintiff was granted an

24   extension of time to May 3, 2019 to file objections. ECF No. 32. However, neither party has

25   filed objections to the F&Rs.

26          The Court has reviewed the file and finds the F&Rs to be supported by the record and by

27   the Magistrate Judge’s analysis. Accordingly, IT IS HEREBY ORDERED that:

28   ///
                                                         1
 1          1. The F&Rs filed March 5, 2019 (ECF No. 28), are ADOPTED in full;
 2          2. Plaintiff’s claims One, Two and Five, as set forth in the FAC, ECF No. 16, and
 3   Plaintiff’s claims for injunctive relief against El Dorado County, are DISMISSED without leave
 4   to amend.
 5          IT IS SO ORDERED.
 6   Dated: June 13, 2019
 7
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                     2
